Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Applicant’s argument and amendment submitted on 03/17/2022 has been entered and considered. Accordingly the action is made final.
	Claim status:
Claims 1, 3-10 and 12-22 are pending.
           Claims 1, 3, 6, 10, 12, 15 and 18 are amended.
	Claims 2 and 11 are cancelled.
	Claims 21-22 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US patent publication: 20100306701, “Glen”) and Lerner et al. (US patent publication: 20170177087, “Lerner”.)

Regarding claim 10, Glen teaches, A virtual object driving apparatus (Fig. 8) , comprising:
at least one processor; (Fig. * Processor 812) and
a memory (element 814)  communicatively connected to the at least one processor; wherein,
the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor ([0082]…“ The storage system 816 may include a storage medium that stores software programs that, when executed, cause the computing device to perform the processes and functions described herein.”) to enable the at least one processor to:
obtain a target image of a real object acquired by a camera when the real object makes a limb movement;  ([0080] The computing device 810 may interface with or include, at least in part, a motion capture system 836.  The motion capture system 836 may include a plurality of video or infrared cameras (not shown in FIG. 8) that view one or more performer's movements from a respective plurality of vantage points.)  
input the target image into a coordinate acquisition model to obtain coordinates of a plurality of key points on a limb of the real object in the target image; ([0081]…….The images captured by the cameras may be analyzed by a computer, which may be the computing device 810, to determine the position and/or orientation of the performers.”)
determine a posture of the limb of the real object (([0081]…….The images captured by the cameras may be analyzed by a computer, which may be the computing device 810, to determine the position and/or orientation of the performers.”) but doesn’t expressly teach so  according to the coordinates of the key points.
However, Lerner teaches, determine a posture of the limb of the real object according to the coordinates of the key points. ([0004]…..The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”
Lerner and Glen are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Glen to have included determining a posture of the limb of the real object according to the coordinates of the key points as taught by Lerner.
The motivation to include Glen is to use a standard method of pose determination of a real object.
Glen as modified by Lerner teaches, drive, according to the posture of the limb of the real object, a virtual object displayed on a screen to present the limb movement of the real object. (Glen, [0068]….“The data imported from the motion capture system may also include data describing each performer's motion, orientation, posture, limb position, head position, and other data that may be used to animate the avatars representing the performers.”)
Glen as modified by Lerner teaches, wherein the at least one processor is further enabled to:
determine angle information between a first part and a second part according to coordinates of a first key point, coordinates of a second key point, and coordinates of a third key point; wherein the first part is represented by the first key point and the second key point adjacent to the first key point, the second part is represented by the second key point and the third key point adjacent to the second key point, and the second key point is a connection point between the first part and the second part; (Lerner, “[0003]…..The system tracks not only the movements of finger tips, but also the individual finger  joints and wrist, the angles between the bones and the global position of the hand in space [0004] Using the depth and the image information, a hand is tracked by iteratively generating a set of hand skeletons in different postures or poses.  The skeletons are compared to the input depth image and the hand tracking system selects the skeleton that best matches the input depth image.”) and
determine the posture of the limb represented by the first part and the second part according to the angle information. (Lerner, [0004]….The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.  The postures are also determined by a 3D model which accounts for the size, for example the lengths of the fingers and the size of the palm, and for the 3D shape of the hand.”)

Claim 1 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 10 and therefore claim is rejected with same rationales as specified in the rejection of claim 1.

Claim 20 is directed to a non-transitory computer readable medium (Glen, [0082]…“ The storage system 816 may include a storage medium that stores software programs that, when executed, cause the computing device to perform the processes and functions described herein.”) and its elements are similar in scope and functions of the elements of the device claim 10 and therefore claim 20 is rejected with same rationales as specified in the rejection of claim 10.
 

Regarding claim 3 and 12, Glen as modified by Lerner teaches, wherein the coordinates are three-dimensional coordinates; the three-dimensional coordinates comprise pixel coordinates of the key points in the target image and depth values of the key points in a camera coordinate system, or, the three-dimensional coordinates are coordinates of the key points in the camera coordinate system. (Lerner, [0003]….“A camera system with multiple sensors determines, not only the appearance of the hand, but also the distance to different points on the hand.  The output of a hand tracking system is a full hand skeleton.  The system tracks not only the movements of finger tips, but also the individual finger joints and wrist, the angles between the bones and the global position of the hand in space.”)


Regarding claims 4 and 13, Glen as modified by Lerner teaches, wherein if the three-dimensional coordinates are the coordinates of the key points in the camera coordinate system, (Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”) the at least one processor is further enabled to:
input the target image into the coordinate acquisition model to obtain pixel coordinates of the key points in the target image and depth values of the key points under the camera coordinate system which are outputted by the coordinate acquisition model; (Lerner, [0003]….“A camera system with multiple sensors determines, not only the appearance of the hand, but also the distance to different points on the hand.  The output of a hand tracking system is a full hand skeleton.  The system tracks not only the movements of finger tips, but also the individual finger joints and wrist, the angles between the bones and the global position of the hand in space.”)and
perform coordinate conversion based on the pixel coordinates of the key points in the target image and the depth values of the key points under the camera coordinate system to obtain the coordinates of the key points in the camera coordinate system. (Lerner, [0003]….“A camera system with multiple sensors determines, not only the appearance of the hand, but also the distance to different points on the hand.  The output of a hand tracking system is a full hand skeleton.  The system tracks not only the movements of finger tips, but also the individual finger joints and wrist, the angles between the bones and the global position of the hand in space.”)

Regarding claims 5 and 14, Glen as modified by Lerner teaches, wherein the at least one processor is further enabled to:
determine a three-dimensional vector of the first part according to three-dimensional coordinates of the first key point and three-dimensional coordinates of the second key point; (Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”)
determine a three-dimensional vector of the second part according to the three-dimensional coordinate of the second key point and three-dimensional coordinates of the third key point; [Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”) and
determine the angle information between the first part and the second part according to the three-dimensional vector of the first part and the three-dimensional vector of the second part.([Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”)

Regarding claims 6 and 15, Glen as modified by Lerner teaches, wherein the coordinates are two-dimensional coordinates; the two-dimensional coordinates are pixel coordinates of the key points in the target image. (Lerner, [0004] Using the depth and the image information, a hand is tracked by iteratively generating a set of hand skeletons in different postures or poses.” So the image coordinates are two dimensional as depth is separately captured from depth image.)

Regarding claims 7 and 16, Glen as modified by Lerner teaches, wherein the at least one processor is further enabled to:
input the target image into the coordinate acquisition model to obtain pixel coordinates of the key points in the target image which are outputted by the coordinate acquisition model. (Glen, [0081]…….The images captured by the cameras may be analyzed by a computer, which may be the computing device 810, to determine the position and/or orientation of the performers.”)


Regarding claims 8 and 17. Glen as modified by Lerner teaches wherein the at least one processor is further enabled to:
determine a two-dimensional vector of the first part according to two-dimensional coordinates of the first key point and two-dimensional coordinates of the second key point; (Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”)
determine a two-dimensional vector of the second part according to the two-dimensional coordinates of the second key point and two-dimensional coordinates of the third key point; (Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”) and
determine the angle information between the first part and the second part according to the two-dimensional vector of the first part and the two-dimensional vector of the second part. (Lerner, 0004]…. The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”)

Regarding claims 9 and 18, Glen as modified by Lerner teaches, wherein the at least one processor is further enabled to: drive, according to the posture of the limb of the real object and the coordinates of the key points of the real object, the virtual object displayed on the screen to present the limb movement of the real object (Glen. [0068]….“The data imported from the motion capture system may also include data describing each performer's motion, orientation, posture, limb position, head position, and other data that may be used to animate the avatars representing the performers.”)


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Glen as modified by Lerner  and further in view of  Silberman ( US patent publication: US-20200046322, “Silberman”).
Regarding claim 19, Glen as modified by Lerner   doesn’t expressly teach, train the coordinate acquisition model using preset training images and annotation data of the training images; wherein the annotation data of the training images comprises coordinates of each key point in the training images, and the annotation data is obtained by converting three-dimensional coordinates of the key points in the training images under a camera coordinate system.
	However, Silberman teaches,  train the coordinate acquisition model using preset training images and annotation data of the training images; wherein the annotation data of the training images comprises coordinates of each key point in the training images, the annotation data is obtained by converting three-dimensional coordinates of the key points in the training images under a camera coordinate system.
 (“[0057]……As another example, a user who is collecting training 
ultrasound data may place the ultrasound device at a particular location on a 
subject, find a location on an image of a body portion that corresponds to the 
location on the subject, and then determine a set of coordinates correspond to 
the location on the image of the body portion using an image-to-coordinates 
mapping.  ……..  …….  Multiple instances of ultrasound data labeled with corresponding sets of coordinates may be used to train a deep learning model, and the deep learning model may thereby learn to determine, based on inputted ultrasound data, a set of coordinates corresponding to the 
ultrasound data.  In some embodiments, the processing device may receive a 
selection of the subject's body type (e.g., height, girth, male/female, etc.), 
and the deep learning model may use information about the subject's body type 
when determining the set of coordinates to output for given ultrasound data. “)
	Lerner as modified by Glen and Silberman are analogous as they are from the field of image processing.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Glen as modified by Lerner to have included   train the coordinate acquisition model using preset training images and annotation data of the training images; wherein the annotation data of the training images comprises coordinates of each key point in the training images, the annotation data is obtained by converting three-dimensional coordinates of the key points in the training images under a camera coordinate system
as taught by Silberman..
The motivation to include Silberman is to use an automated and fast method of coordinate determination of an image.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Glen as modified by Lerner as applied to claim 1 and further in view of Huang et al. ( US patent publication: 20210133985, “Huang”).

Regarding claim 21,  Glen as modified by Lerner  doesn’t expressly teach, wherein the plurality of key points on the limb of the real object comprise a plurality of joints on the limb, and the angle information comprises at least one of: an included angle, an axis angle, an Euler angle, and a quaternion.
However Huang teaches, wherein the plurality of key points on the limb of the real object comprise a plurality of joints on the limb, and the angle information comprises at least one of: an included angle, an axis angle, an Euler angle, and a quaternion. (“ [0034] In step S502, the processor 120 obtains a video frame including the live body in a video stream. In the present embodiment, limb angle information of the live body may include a plurality of joint included angles. Therefore, in step S3503, the processor 120 analyzes the live body to obtain skeletal information including a plurality of joint points. A quantity of the joint points is not limited in the disclosure, and may be set according to an actual application. Specifically, the skeletal information of the live body includes the plurality of joint points (or referred to as key points). The joint points respectively have corresponding coordinate positions. The coordinate position may be a two-dimensional coordinate or a three-dimensional coordinate.”)
Glen as modified by Lerner and Huang are analogous as they are from the filed of pose calculation of motion.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Glen as modified by Lerner to have included the plurality of key points on the limb of the real object comprise a plurality of joints on the limb, and the angle information comprises at least one of: an included angle, an axis angle, an Euler angle, and a quaternion as taught by Huang.
The motivation for this inclusion is to use standard method of pose detection using joint locations and included angles.



Regarding claim 21,  Glen as modified by Lerner  doesn’t expressly teach, wherein the first key point is a shoulder joint, the second key point is an elbow joint, the third key point is a wrist joint, a connection between the first key point and the second key point represents a big arm, and a connection between the second key point and the third key point represents a forearm. 
However Huang teaches, the first key point is a shoulder joint, the second key point is an elbow joint, the third key point is a wrist joint, a connection between the first key point and the second key point represents a big arm, and a connection between the second key point and the third key point represents a forearm. (“[0035]…. Specifically, the processor 120 may calculate a limb vector according to coordinate positions of two joint points. For example, when the live body is a human body, the processor 120 may calculate a limb vector from a shoulder joint point to an elbow joint point.”  This limb vector is the big arm as known naming.  In Fig. 6 this limb vector V2 (big arm)  is between point J3 (shoulder joint) and Joint J2 (Elbow joint). In Fig. 6 another limb vector V1  (forearm ) is between joint J2 (elbow  point) and joint J1 (Wrist Joint).)
Glen as modified by Lerner and Huang are analogous as they are from the field of pose calculation of motion.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Glen as modified by Lerner to have included the first key point to be a shoulder joint, the second key point to be an elbow joint, the third key point is a wrist joint, a connection between the first key point and the second key point to represent a big arm, and a connection between the second key point and the third key point to represent a forearm.  as taught by Huang.
The motivation for this inclusion is to use standard method of pose detection using joint locations.
Response to Arguments
Applicant’s arguments, see remarks, filed 03/17/2022 with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are not persuasive.  Therefore the rejection has been maintained. 

Regarding claim 1, applicant argues, “Lermer discloses a method for selecting a generated hand skeleton and applying the selected hand skeleton to generate a command to a computer system command interface. However, Lerner also fails to disclose the above underlined distinguishing features. Specifically, according to the disclosure on paragraph [0004] of Lerner, where it discloses that “the skeletons are compared to the input depth image and the hand tracking system selects the skeleton that best matches the input depth image. ….., it 1s clear that the phrase “postures” disclosed in Lerner refers to the postures of the generated hand skeletons, and the sentence “the postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones” merely indicates that the hand skeleton which matches the hand being tracked best is selected according to the position of the hand in three dimensions (i.e., using the depth and the image information). Thus, Lerner does not concern itself with steps in the above underlined distinguishing features.”
Examiner replies,  Lerner [0004] teaches, determine a posture of the limb of the real object according to the coordinates of the key points.  See [[0004]…..The postures are determined by the position of the hand in three dimensions, including distance, and the angles between the bones.”  Position of hand in three dimensions means coordinates points of hand  as position can be defined by coordinate points in any coordinate system. Here examiner doesn’t see any specific method claimed in detecting coordinate points of  a limb. Any position defining system needs a coordinate system to define a position of a limb.  Therefore applicant’s argument is not persuasive.
 In response to applicant’s note regarding Silberman, Examiner replies Silberman is not used to reject claim 1.

In addition, examiner wants to note that  the new prior art found for claims 21-22 could also be used to reject claim 1, it uses coordinates of key points to detect position and angle for calculating a pose. The claim doesn’t recite specific method of coordinate calculation. If the specification has the specification step, it can be recited in claim.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616